DETAILED ACTION
In response to the Amendments filed on April 28, 2021, claims 9-35 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9, 13-17, 19, 23-25, 27-29, and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Pub. No. 2010/0228148 A1) Gelfand (US Pub. No. 2006/0235353 A1), Spinelli (US Pub. No. 2003/0088290 A1), and Caputo (US Pub. No. 2004/0051368 A1).
Claim 9. Kim discloses an apparatus for automated, real-time measurement of urine output, comprising: 
a catheter (i.e., Foley catheter) configured for insertion into a bladder of a patient (Abstract and [0037]); 

at least one sensor (31, 190) contained by a docking station (10) or the output receptacle (Figs. 3, 4 for optical sensor 31 and Figs. 17B,C for load cell 190), wherein the docking station fastens onto engages with the output receptacle such that the at least one sensor measures a total volume of urine collected by interfacing directly through within the output receptacle ([108] for optical sensor 31, [0071] for load cell 190); and
a controller (12) in communication with the at least one sensor, wherein the controller is programmed to trigger an alert if the total volume of urine collected over a set period of time is too high ([0108], [0118]; i.e., sound alarm to warn user to empty the container).
Kim further discloses that the apparatus is capable of automatically keeping the records of a patient's urination time, urine volume each time, total urine volume per day, average urine volume each time, and conditions of urine so that whenever medical staffs need such data, they can get desired data any time without delay ([0176]) and make possible diagnosis, prognosis, and evaluation through telemedicine ([0177]). While Kim also discloses that the control unit of the apparatus performs equation for determining renal function of the patient ([0171]), Kim does not explicitly disclose that control unit being programmed to trigger an alert if the total volume of urine collected over a set period of time drops below a predetermined threshold. 

It is noted that Kim further disclose that control unit 12 controls the operations of the output unit ([0160]), wherein the output unit ([0165]-[0170]) includes a USB port and a wired/wireless output device so that the data can be transferred to another computer such as 
Moreover, Spinelli also discloses a system for management of medical data information with patient monitoring and records system with data transfer for remote data collection (Abstract). Spinelli further discloses that it is well-known in the art for transfer of information collected from a medical device via a server (104) ([0044]), wherein server 104 is connected to a medical device via network 102 ([0025]-[0029]). Therefore, it would have been further obvious to one of ordinary skill at the time of the invention to modify Kim in view of Gelfand with the feature of the controller being programmed to automatically transmit data relating to the total volume of urine collected within the output receptacle to a remote data collection server as disclosed by Spinelli since transmitting data of a medical measurement device via interfacing with a remote data collection server is known in the art for data management of patient records (Abstract, [0044] of Spinelli).
While Kim does explicitly discloses circuitry for wireless communication  that “transfer all data obtained from a body fluid of individual patient in a sickroom (or patient room) benefiting from the analysis apparatus of the present invention to the main computer of a ward 
Claim 13. Kim further discloses comprising a second sensor (i.e., constituent measuring sensor) which is configured to detect for a presence of blood, bacteria, protein, or hemoglobin in the urine collected within the output receptacle ([0147] and further discussed in [0150]-[0158]).  
Claim 14. Kim further discloses wherein the at least one sensor comprises an optical sensor ([0084], [0108]).  
Claim 15. Kim further discloses the at least one sensor comprises a mechanical sensor ([0169]; i.e., load cell 190 is a mechanical sensor).  
Claim 16. Kim further discloses wherein the output receptacle comprises an optically clear window ([0084]; i.e., transparent).
Claim 17. Kim further discloses wherein the data is associated with a particular individual patient ([0071], [0167]; i.e., device 100 is for an individual patient).
Claim 27. Since Kim and Spinelli both discloses circuitry configured to collect and wirelessly transmit the data about the urine from within the output receptacle to the controller ([0166]-[0168] of Kim and [0068] of Spinelli) and Caputo further discloses that circuitry for radiofrequency identification being capable of wirelessly transmitting information regarding the container to a controller ([0051]), it would have been obvious to one of ordinary skill at the time of the invention that the output receptacle of Kim in view of Gelfand, Spinelli, and Caputo would also comprise circuitry being further configured to collect and wirelessly transmit the data about the urine from within the output receptacle to the controller.
Claim 28. Caputo further discloses that the controller comprises an RF reader 120 ([0053]). Since Kim in view of Gelfand, Spinelli, and Caputo discloses the medical container with circuitry for a RFID tag as disclosed by Caputo, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the controller of Kim in view of Gelfand, Spinelli, and Caputo with the feature of an RFID reader as disclosed by Caputo so as to be able to receive the information transmitted from the container.
Claim 29. Kim further discloses the circuitry is configured to detect an electrical or non-electrical property to detect a urine level or changes in urine properties ([0108] for urine level; [0150]-[0158] for constituents via qualitative measuring sensor).  

Claim 19. Kim discloses a method of automating real-time measurement of urine output (Abstract), comprising: 
receiving urine via a catheter (i.e., Foley catheter) from a bladder of a patient into an output receptacle (20) ([0071], [0178]); 
measuring a total volume of the urine collected within the output receptacle (i.e., fill volume) via at least one sensor contained by a docking station (10) or the output receptacle (Figs. 3, 4 for optical sensor 31; Figs. 17B,C for load cell 190), wherein the docking station fastens onto engages with the output receptacle such that the at least one sensor interfaces directly through the output receptacle ([0108], [0071]; i.e., optical sensor 31 directly interfaces with case 20 when urine enters while load cell 190 directly interfaces with case 20 via the load of case 20); 
processing the total volume via a controller (12) in communication with the at least one sensor ([0074], [0090]-[0091]); 
triggering an alert if the total volume of urine collected over a set period of time is too high ([0108], [0118]); and 
transmitting data relating to the total volume of the urine to a remote computer ([0167]-[0168]).  

However, It is noted that Gelfand also discloses a system for monitoring patient’s urine output including a catheter (14) configured for insertion into a bladder of a patient, an output receptacle (52) in fluid communication with the catheter for collecting urine from the bladder of the patient (Fig. 3), at least one sensor (i.e., weight scale) contained by a docking station and wherein the docking station fastens onto the output receptacle (via 90, 97) such that the at least one sensor measures a total volume of urine collected by interfacing directly through the output receptacle ([0067]); and a controller (34”) in communication with the at least one sensor, wherein the controller is programmed to trigger an alert if the total volume of urine collected over a set period of time drops below a predetermined threshold (i.e., empty or unexpectedly reduced) ([0063]-[0064] and [0067]). Moreover, Gelfand discloses that the minimum urine not reached alert does not affect the system operation but rather is intended to provide information for clinical decisions ([0165]). Thus, since both Kim and Gelfand are drawn to monitoring urine output for clinical care with a controller in communication with at least one sensor and the controller being programmed to facilitate clinical care of the patient, it would 
While Kim further disclose that control unit 12 controls the operations of the output unit ([0160]), wherein the output unit ([0165]-[0170]) includes a USB port and a wired/wireless output device so that the data can be transferred to another computer such as the main computer of a ward ([00167]), the main computer of the hospital ([0168]) or directly to the computer of an attending physician ([0168]), both Kim and Gelfand do not explicitly disclose transmitting data relating to the total volume of the urine to a remote data collection server. 
However, Spinelli also discloses a system for management of medical data information with patient monitoring and records system with data transfer for remote data collection (Abstract). Spinelli further discloses that it is well-known in the art for transfer of information collected from a medical device via a server (104) ([0044]), wherein server 104 is connected to a medical device via network 102 ([0025]-[0029]). Therefore, it would have been further obvious to one of ordinary skill at the time of the invention to modify Kim in view of Gelfand with the feature of transmitting data relating to the total volume of the urine to a remote data collection server as disclosed by Spinelli since transmitting data of a medical measurement device via interfacing with a remote data collection server is known in the art for data management of patient records (Abstract, [0044] of Spinelli).

Claim 23. Kim further discloses that measuring further comprises detecting for a presence of blood, bacteria, protein, or hemoglobin in the urine collected within the output 
Claim 24. Kim further discloses that detecting comprises detecting for the presence via an optical sensor ([0084], [0108]).  
Claim 25. Kim further discloses that transmitting further comprises associating the data with a particular individual patient ([0071], [0167]; i.e., device 100 is for an individual patient).
Claim 31. Kim further discloses that measuring the total volume comprises detecting the total volume via circuitry in the output receptacle ([0108], [0118]).  
Claim 32. Kim further discloses that transmitting the data comprises wirelessly transmitting the data about the urine from within the output receptacle to a reader ([0166]-[0168]).
Claim 33. Caputo further discloses that the controller comprises an RF reader 120 ([0053]). Since Kim in view of Gelfand, Spinelli, and Caputo discloses the medical container with circuitry for a RFID tag as disclosed by Caputo, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the controller of Kim in view of Gelfand, Spinelli, and Caputo with the feature of an RFID reader as disclosed by Caputo so as to be able to receive the information transmitted from the container.
Claim 34. Kim further discloses that the circuitry is configured to detect an electrical or non-electrical property to detect a urine level or changes in urine properties ([0108] for urine level; [0150]-[0158] for constituents via qualitative measuring sensor).  

Claims 10, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2010/0228148 A1) in view of Gelfand (US Pub. No. 2006/0235353 A1), Spinelli (US Pub. No. 2003/0088290 A1) and Caputo (US Pub. No. 2004/0051368 A1) further in view of Sarajarvi (US Pub. No. 2002/0161314 A1).
Claims 10 and 20. Kim in view of Gelfand, Spinelli, and Caputo discloses the apparatus of claim 9 and the method of claim 19 but does not explicitly disclose further comprising a temperature sensor for sensing a temperature of the patient (as per claim 10) or the step of detecting a temperature of the patient (as per claim 20). However, it is noted that Sarajarvi discloses a method and apparatus for monitoring body conditions including a urinary tract catheter 6, a urine collection container 7, and a temperature sensor 10 ([0017], [0020]) and detecting the temperature of the patient with the temperature sensor 10 to determine the core temperature ([0024]-[0025]) for minimizing human error and ergonomically improving medical staffs work ([0005], [0008]). Therefore, since Kim in view of Gelfand, Spinelli, and Caputo and Sarajarvi are drawn to an apparatus and a method for monitoring body conditions through monitoring of urine of a patient, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus and the method of Kim in view of Gelfand , Spinelli, and Caputo with the feature of a temperature sensor for sensing a temperature of the patient (as per claim 10) and the step of detecting a temperature of the patient (as per claim 20) as taught by Sarajarvi for facilitating the determination of body condition through monitoring urine from the patient ([0008] of Sarajarvi).
Claims 11 and 21. Kim in view of Gelfand , Spinelli, and Caputo discloses the apparatus of claim 9 and the method of claim 19 but does not explicitly disclose further comprising an EKG .

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2010/0228148 A1) in view of Gelfand (US Pub. No. 2006/0235353 A1), Spinelli (US Pub. No. 2003/0088290 A1), and Caputo (US Pub. No. 2004/0051368 A1) further in view of Denton (US Pub. No. 2008/0103408 A1).
Claims 12 and 22. Kim in view of Gelfand , Spinelli, and Caputo discloses the apparatus of claim 9 and the method of claim 19 but does not explicitly disclose that at least one sensor comprises a heart sensor for sensing a heart rate of the patient (as per claim 12) and that detecting further comprises sensing a heart rate of the patient (as per claim 22). However, it is 

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable Kim (US Pub. No. 2010/0228148 A1) in view of Gelfand (US Pub. No. 2006/0235353 A1), Spinelli (US Pub. No. 2003/0088290 A1), and Caputo (US Pub. No. 2004/0051368 A1) further in view of Wood (US Pat. No. 5,891,035).
Claims 18 and 26. Kim in view of Gelfand, Spinelli, and Caputo discloses the apparatus of claim 9 and the method of claim 19 but does not explicitly disclose that the data is encrypted (as per claim 18) and that transmitting further comprises encrypting the data prior to transmitting (as per claim 26). However, it is noted that Wood discloses a medical system with data access and communication ability (Abstract), wherein data encryption before transmission is used to ensure data integrity and ensure security of the data (col. 8, lines 43-56). Therefore, since Kim in view of Gelfand , Spinelli, and Caputo and Wood are both drawn to medical systems with data transmission, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus and the method of Kim in view of Gelfand , Spinelli, and Caputo with the feature of with the features of the data being encrypted (as per claim 18) and the step of encrypting the data prior to transmitting (as per claim 26) as taught by Wood for security (col. 8, lines 55-56 of Wood).

Claims 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2010/0228148 A1) in view of Gelfand (US Pub. No. 2006/0235353 A1), Spinelli (US Pub. No. 2003/0088290 A1), and Caputo (US Pub. No. 2004/0051368 A1) further in view of Boiarski (US Pub. No. 2008/0156092 A1).
Claims 30 and 35. Kim in view of Gelfand, Spinelli, and Caputo discloses the apparatus of claim 27 and the method of claim 31, but does not explicitly disclose that the circuitry is configured to detect impedance, resistance, or capacitance.  However, Boiarski also discloses a container for physiological fluids wherein the container comprises at least one sensor therein to sense a property of the fluid in the container including when the fluid is urine. Boiarski further 

Response to Arguments
Applicant’s arguments with respect to claims 9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. In particular, Caputo is now relied upon for the feature of transmitting such unique signal identifying a container, see above for details, examiner notes that applicant
In response to applicant’s arguments on pgs. 7-8 that Sarajarvi, Denton, Wood, and Boiarski do not disclose the particular limitations of claims 9 and 19, it is noted that Kim in view of Gelfand, Spinelli, and Caputo is relied upon for disclosing the features of claims 9 and 19. Sarajarvi, Denton, Wood, and Boiarski are only relied upon for disclosing the specific features of the respective dependent claims, see above for details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783